Exhibit 99.1 Shogun Energy, Inc. Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of December 31, 2009 F-2 Statement of Operations for the period from September 25, 2009 (inception) through December 31, 2009 F-3 Statement of Deficiency in Stockholders' Equity for the period from September 25, 2009 (inception) through December 31, 2009 F-4 Statement of Cash Flows forthe period from September 25, 2009 (inception) through December 31, 2009 F-5 Notes to Financial Statements F-6 to F-12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Shogun Energy, Inc. We have audited the accompanying balance sheet of Shogun Energy, Inc. (the “Company”), as of December 31, 2009, and the related statements of operations, deficiency of stockholders’ equity and cash flows for the period from September 25, 2009 (inception) through December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We have conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Shogun Energy, Inc. as of December 31, 2009, and the results of its operations and its cash flows for the period from September 25, 2009 (inception) through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note1 to the accompanying financial statements, the Company has suffered losses since inception and is experiencing difficulty in generating sufficient cash flow to meet its obligations and sustain its operations, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ RBSM LLP New York, New York March11, 2010 F-1 SHOGUN ENERGY, INC. BALANCE SHEET DECEMBER 31, 2009 December 31, Assets Current assets: Cash and cash equivalents $ Accounts receivable, net of allowance for doubtful accounts of $0 Inventory Receivable from related party Total current assets Property and equipment, net Total assets $ Liabilities and deficiency in stockholders' equity Current liabilities: Accounts payable and accrued expenses $ Notes payable - bank, current portion Notes payable - related parties Advances payable - related parties Total current liabilities Deficiency in stockholders' equity: Common stock, $0.001 par value, 1,000,000 shares authorized, 426,160 shares issued and outstanding Additional paid in capital Accumulated deficit Total deficiency in stockholders' equity Total liabilities and deficiency in stockholders' equity $ The accompanying notes are an integral part of these financial statements. F-2 SHOGUN ENERGY, INC. STATEMENT OF OPERATIONS FOR THE PERIOD FROM SEPTEMBER 25, 2009(INCEPTION) THROUGH DECEMBER 31, 2009 Period from September 25, 2009 (Inception) Through December 31, Revenues $ Cost of goods sold Gross profit ) Operating expense Loss from operations ) Provision for income taxes - Net loss $ ) Basic and diluted loss per share $ ) Weighted average shares outstanding, Basic and diluted The accompanying notes are an integral part of these financial statements. F-3 SHOGUN ENERGY, INC. STATEMENT OF DEFICIENCY IN STOCKHOLDERS EQUITY FOR THE PERIOD FROM SEPTEMBER 25, 2009(INCEPTION) THROUGH DECEMBER 31, 2009 Additional Deficiency in Common Stock Paid In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance, September 25, 2009 - $
